Citation Nr: 1609379	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to March 1980, and January 2004 to April 2005, with service in the Alabama National Guard between these periods of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Montgomery RO has current jurisdiction.

In January 2012, the Board remanded the claim in order to obtain updated treatment records and afford a VA examination.  In June 2015, the Board remanded the claim for a Board hearing at the RO.

In accordance with the June 2015 remand directives, a hearing was scheduled, however, the Veteran withdrew his hearing request prior to the scheduled date.  VBMS Entry 12/8/15.  As for the underlying January 2012 remand, there has been substantial compliance with the  remand directives as updated treatment records were obtained and a VA examination was conducted.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

Since issuance of the April 2013 supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in May 2011 and May 2013, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  See VBMS Entries 5/18/11, 5/2/13.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

As noted by the Board in June 2015, the issues of entitlement to an increased rating for vertigo and entitlement to service connection for semicircular canal fistula have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's cervical spine disorder is not attributable to service, and arthritis of the cervical spine was not manifest within one year of the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

An April 2006 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the claim.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran has current cervical strain, diagnosed on VA examination in January 2012, and cervical spine neuro-foraminal encroachment, documented on VA examination in November 2006.  The Veteran contends that he injured his neck and had resultant pain throughout his periods of service due to wearing a Kevlar helmet and body armor.  

On entry into service, no abnormalities of the cervical spine were found and the Veteran raised no related complaints in the accompanying Report of Medical History.  VBMS Entry 12/21/98, p. 15-18/62.  In December 1976, the Veteran sought treatment for neck problems and was diagnosed with spasm of the right cervical paravertebral muscles.  On examination at separation from service, no abnormalities of the cervical spine were found, and the Veteran reported no related complaints in the accompanying Report of Medical History.  Id. at 3-7/62.  The provisions of 38 U.S.C.A. § 1154(b)  do not apply to this claim as it has not been claimed that the cervical spine disorder was incurred while engaging in combat.

On VA examination in November 1998, the Veteran was diagnosed with chronic pain in the upper thoracic spine with associated neck pain, with normal x-rays.  An opinion on the etiology of the pain was not provided.
On VA examination in November 2006, the Veteran was diagnosed with cervical spine neuro -foraminal encroachment.  An opinion on the etiology of the disorder was not provided.

On VA examination in January 2012, the examiner documented the Veteran's report that he experienced an onset of neck pain while in Iraq in 2004-2005.  The Veteran recalled no specific injury that precipitated his symptoms.  His current symptoms included constant throbbing pain in the neck with daily flare-ups.  On examination, he was diagnosed with cervical strain.  As the claims folder was not provided to the examiner, an opinion on the etiology of the cervical strain was not given.

In April 2013 an independent medical opinion was obtained based on a review of the claims file.  The examiner noted the 1976 cervical spine injury, and the findings on examination in January 2012.  The examiner opined that it was less likely than not that the Veteran's cervical spine disorder was incurred in or caused by his military service.  The 1976 injury was treated conservatively with physical therapy, and there were no additional complaints related to the cervical spine in service.  On examination in January 2012, the examiner documented normal neuromusculovascular status with a minimal loss of range of motion.  X-rays showed minimal osteopenia with mild changes of spondylosis.  The examiner opined that these changes were more consistent with the normal aging process and had not been incurred in or aggravated by service. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The VA examination reports are adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The April 2013 examiner addressed the 1976 injury and the January 2012 report documenting his complaints of neck pain in Iraq, however, another etiology, the normal aging process, was attributed to the current disorder.  The examiner based her conclusion on an examination of the claims file and the Veteran's diagnostic reports.  She reviewed and accepted the Veteran's reported history and symptoms regarding the cervical spine in rendering the opinion, as well as the service treatment records.  
The only other evidence to the contrary of the VA examination report is the lay evidence.  The April 2013 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used her expertise in reviewing the facts and determined that the Veteran's cervical spine disorder is not related to service but is attributable to the aging process.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran and his wife, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professionals outweighs that of the general lay assertions.

The record contains medical records from 2000 and 2001 contained within service treatment records, documenting the Veteran's complaints of neck pain, stiffness, and tightness.  VBMS Entry 6/15/06.  While the exact character of the Veteran's National Guard service at this time is unknown, remand for development in this regard is not necessary as the January 2012 and April 2013 VA examiners documented the Veteran's complaints of neck pain in both his early and later periods of service, but nonetheless attributed the current disorder to another etiology.

Also, while the Veteran had active service during the Persian Gulf era, 38 C.F.R. § 3.317 is not applicable as the Veteran's symptoms have been attributed to a known diagnosis, and there is no indication the disorder is a medically unexplained chronic multisymptom illness.

Chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the cervical spine within one year of the Veteran's discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.  

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and the in-service injury or disease, arthritis was not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a cervical spine disorder is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


